Title: To James Madison from David Stone, 10 February 1807
From: Stone, David
To: Madison, James



Tuesday 10th. Feby 1807

David Stone will leave Washington on his return to North Carolina on Sunday next and expects to be in the neighborhood of the place where the Jacob was wrecked early in the next month.  It will give him great pleasure to aid in recovering and forwarding to Mr. Madison his articles on board the Jacob.
Mr Tredwell is Collector at Edenton, Francis Hawks at NewBern.  James Taylor the Collector at Ocracock will probably have it more in his power than either of the others to be serviceable if a Letter could reach him in Season  D. S. presents Mr. Madison his best respects
